Citation Nr: 1023568	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-26 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of electric 
shock to include left side nerve damage. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Reimelt, Legal Intern


INTRODUCTION

The Veteran served on active duty from February 1981 to 
February 1987. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 decision rendered by the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  That decision granted the Veteran's 
claim of entitlement to service connection for tinnitus, 
continued a noncompensable evaluation for bilateral hearing 
loss, and denied the claims for lung condition and residuals 
of electric shock.  The Veteran only appealed the denial of 
residuals of electric shock. 


FINDING OF FACT

Residuals of electrical shock to include left side nerve 
damage were not shown during service and the competent 
evidence of record does not link current neurologic 
disabilities to any injury incurred during service. 


CONCLUSION OF LAW

Residuals of electrical shock to include left side nerve 
damage were not incurred in active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that Board address its reasons for rejecting 
evidence favorable to the veteran).

I. The Veterans Claims Assistance Act of 2000 (the VCAA)

A. Duty to Notify

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record: (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Prior to initial adjudication of the Veteran's claim, a July 
2006 letter satisfied the duty to notify provisions regarding 
the service connection claim.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  In 
the letter, the RO advised the Veteran of the criteria for 
service connection for residuals of electric shock and nerve 
damage secondary to electric shock.  The RO explained that VA 
was responsible for obtaining relevant Federal agency and 
service medical records, and would provide a medical 
examination if necessary to decide the claim.  VA would make 
reasonable efforts to obtain relevant records not held by any 
Federal agency and medical evidence of care provided.  The 
letter stated that the RO needed evidence from the claimant 
that the present conditions existed from military service.  
It provided a list of relevant evidence that the claimant 
could provide to help the RO make its decision, including 
statements by persons who knew the Veteran while in service.  
It also explained how the RO determines the disability rating 
and effective date when it grants service connection.  
Therefore, the Board concludes that VA has fulfilled its duty 
to notify under the VCAA.  

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The record in this case reflects that VA has made significant 
efforts to obtain or to assist in obtaining all records 
pertinent to the matters on appeal. The Veteran's service 
treatment records from 1981 to 1987 are in the claims file.  
The RO obtained a July 1987 outpatient clinical record from 
the Kansas City VAMC and a November 2006 audiological 
examination report from the Kansas City VAMC.  The private 
medical records from the Veteran's September 2008 physical 
and neurological examinations are in the claims file.  The 
Veteran's statement regarding treatment for electrical shock 
is in the claims file.  The RO obtained a "buddy" statement 
from a serviceman who reported seeing the Veteran being taken 
for medical treatment after being shocked.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
Where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

Here, no VA examination was provided to address the claim for 
service connection for residuals of electrical shock to 
include nerve damage.  The Board finds, however, that a VA 
examination was not required.  In determining whether the 
duty to assist requires that a VA medical examination be 
provided or medical opinion be obtained with respect to a 
veteran's claim for benefits, four factors are considered.  
These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
is insufficient competent medical evidence of record to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In the present case, the Board finds that there is sufficient 
competent medical evidence to decide the claim.  The Court 
has found that guiding factors in evaluating the probity of a 
medical opinion are whether the opinion was based on 
sufficient facts or data, whether the opinion was the product 
of reliable principles and methods, and whether the medical 
professional applied the principles and methods reliably to 
the facts of the case.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 302 (2008).  Here, the private neurologist who 
examined the Veteran in September 2008 took a thorough 
medical history.  He accepted the facts as the Veteran 
reported them and, even so, found no relationship between the 
current disability and military service.  Although it appears 
the neurologist did not consider the Veteran's claims file, 
this factor alone does not render the examination inadequate.  
Id.  Accordingly, the Board concludes that the duty to obtain 
a medical examination is not triggered and there is no need 
for remand because the private physician provided a 
comprehensive examination and rendered an opinion consistent 
with the facts of the case.  

Consequently, the Board concludes that VA has fulfilled its 
duties to notify and assist the Veteran and, accordingly, 
will proceed to a decision.

        II. Service Connection Claim

A. Background

The Veteran claims that he suffered an electrical shock that 
caused nerve damage while serving on board the U.S.S. 
Leftwich in 1985.  In September 2006, the Veteran stated that 
he received "several hours of test and observation" after 
receiving a shock from the URN-20 power supply on the ship.  
In October 2006, a fellow serviceman who served with the 
Veteran aboard the U.S.S. Leftwich stated that he witnessed 
the Veteran being taken for medical treatment after receiving 
an electrical shock from the URN-20.

The Veteran's service medical records do not report any 
symptoms, diagnosis, or treatment for nerve damage resulting 
from an electric shock, nor do they contain any reference to 
the event itself.  At the Veteran's discharge examination no 
neurologic abnormalities were reported. 

In July 1987, the Veteran underwent an examination at the San 
Diego VAMC for complaints of low back problems, hearing loss, 
and vision problems.  He underwent a neurological assessment 
that reported his reflexes and sensory responses as normal 
and found no neurological conditions.  The Veteran did not 
complain of nerve damage nor reference any in-service 
electrical shock at this examination.  

In the Veteran's November 2007 Notice of Disagreement, 
however, he stated that he was shocked with "20,000 volts on 
his left side" that has caused him to have little feeling in 
his left leg and experience shoulder and hip problems.  In 
September 2008, the Veteran reported to a private physician 
in that he was shocked by about 20,000 volts while on active 
duty in the Navy.  He explained that he had developed a knot 
on his left hand, shoulder pains, and numbness in his lower 
left leg that started about six to eight years ago.  The 
examination reported some decreased sensation to soft touch 
in the Veteran's left leg and a scar on his left hand, but no 
other neurological damage.

A private neurologist examined the Veteran in September 2008 
and reported that there was no significant nerve injury.  The 
examiner stated that the only finding on physical examination 
was left meralgia paresthetica (pain in the thigh) with 
diminished sensation, but opined that it was unlikely that 
this condition would occur 20 years after an initial electric 
burn.  He also diagnosed the Veteran with dupuytren's 
contracture (thickening of tissue in hand that limits muscle 
stretch), but noted that this condition was fairly common in 
Caucasian males, especially those with alcoholism, and that 
the Veteran reported drinking six to eight beers per day. 

B. Analysis 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service in the 
Armed Forces.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service, or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. § 3.303(a), (d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).

Pursuant to 38 C.F.R. § 3.303(b), entitlement to service 
connection may also be established by chronicity or 
continuity of symptomatology.  Chronicity is established if 
the appellant can demonstrate: (1) the existence of a chronic 
disease in service and (2) present manifestations of the same 
disease.   Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 
2008).  Continuity of symptomatology may be established if 
the appellant can demonstrate: (1) that a condition was 
"noted" during service; (2) evidence of post service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post service symptomatology.  Kent 
v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. 
Gober, 10 Vet. App. 488, 495 (1997)). See also 38 C.F.R. § 
3.303(b).

The Board finds that the Veteran suffers from a current 
disability as manifested by meralgia paresthetica and 
dupuytren contracture.  The neurologist who examined the 
Veteran in September 2008 concluded that the Veteran did not 
have any serious neurological injury.  He did report, 
however, that the Veteran had left meralgia paresthetica and 
symptoms suggesting early, mild dupuytren contracture.  
Accordingly, the Board concludes that the Veteran has met the 
criteria for current disability with regard to these 
conditions. 

The Board finds, however, that the weight of the probative 
evidence does not show that the Veteran incurred an in-
service injury.  Although the Veteran claims that he was 
shocked by 20,000 volts and was treated for several hours in 
a doctor's office, his service treatment records do not 
report any symptoms, diagnosis, or treatment for residuals of 
an electric shock to include nerve damage.  There is no 
reference to the event in the Veteran's service records.  The 
Veteran's separation examination reported no neurological 
abnormalities.  The Veteran did submit a statement by a 
service member that he witnessed the Veteran being taken for 
medical care following the shock.  The Board, however, finds 
the service treatment records that make no reference to any 
injury more probative than these lay statements.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that the 
credibility and weight of all evidence must be assessed to 
determine its probative value).  

Furthermore, even if an in-service injury did occur, the 
Board finds that competent evidence does not establish 
continuity or an etiological relationship between the injury 
and the current disabilities.  The neurologist noted that the 
Veteran's left leg numbness only developed about six to eight 
years ago and that it was unlikely that this condition would 
develop 20 years after an initial electric burn.  The 
examiner could not say whether the thickening tissue in the 
Veteran's hand was related to the electrical injury.  He 
offered a possible etiology, however, when he reported that 
this condition was common in Caucasian men with alcoholism, 
and that the Veteran drank six to eight beers a day.  
Accordingly, as competent medical evidence does not show that 
the Veteran's current disabilities are related to service, 
the preponderance of the evidence weighs against the claim 
for service connection.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that the Veteran's statements are competent 
evidence as to what he experienced but are not competent to 
establish a diagnosis or etiology of his condition.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); 38 U.S.C.A. § 1154(b).  
Here, the Veteran was competent to report having developed a 
knot on his left hand, numbness in his lower left leg, and 
back and shoulder pains.  However, there is no competent 
evidence linking any current disabilities to active military 
service.

In sum, the evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule 
as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for residuals of electric 
shock to include nerve damage is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


